Matter of Huss v Conference on Jewish Material Claims against Germany (2018 NY Slip Op 01999)





Matter of Huss v Conference on Jewish Material Claims against Germany


2018 NY Slip Op 01999


Decided on March 22, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 22, 2018

Tom, J.P., Webber, Oing, Moulton, JJ.


6055 450766/16

[*1]In re Gregory Huss, Petitioner-Appellant,
vThe Conference on Jewish Material Claims Against Germany, Respondent-Respondent.


Jacob Laufer, P.C., New York (Jacob Laufer of counsel), for appellant.
White & Case LLP, New York (Isaac S. Glassman of counsel), for respondent.

Judgment, Supreme Court, New York County (Joan B. Lobis, J.), entered April 28, 2017, dismissing the proceeding brought pursuant to CPLR article 78 to annul the determination of the arbiter, dated December 7, 2015, which affirmed respondent's decision suspending petitioner's Article 2 Fund benefits and demanding return of prior payments, unanimously affirmed, without costs.
The petition was properly dismissed because petitioner lacks standing to challenge the termination of his Holocaust reparations payments, as it was determined by the arbiter and affirmed by the Director of the German Ministry of Finance that he has no legal right to receive such payments (see Hammerstein v Conference on Jewish Material Claims Against Germany , 2008 NY Slip Op 30935[U] [Sup Ct, NY County 2008]; Revici v Conference of Jewish Material Claims Against Germany , 11 Misc 2d 354 [Sup Ct, NY County 1958]; Matter of Jewish Secondary Schools Movement v Conference of Jewish Material Claims Against Germany , 11 Misc 2d 358, 358-359 [Sup Ct, NY County 1958]; Sampson v Federal Republic of Germany , 250 F3d 1145, 1156 [7th Cir 2001]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 22, 2018
DEPUTY CLERK